OFFICE        OF THE   ATTORNEY    GENERAL   OF   TEXAS
                                      AUSTIN




xeno?able      it.   8.    -w
Exroutlte Mncrtor
State lbpwtment of Publia Welfare
Atmtln, Texa*
mar art




                                                         r8letanOe g9aat8
                                                         indmddepoadent
                                                         jritret be we.
Hamnble      J. 8. Hurehlsan, ?age 2


         “‘Apt.  xx, sea. 2, (1) !?hen shslz be
    appropriatedand allsseted,trumfemed. sad
    oredited to a speafsl fund b the Tna8tWgA
    to be knovn ee the "Blind Aaslstaneo Fuaul,
    Sor the purpose of p*lUtag sad ulabbterlng
    rsslstsnae to the blind in the manner es au-
    thoplsed by &mate Bill No. 36, Aats of the
    Regular Beeslonr PO&y-•lxth Legislmture,1939,
     wh put or Foul-lhnAsed mouund Ddlara
    ?$ Wl,OQO   u)th elffootlveporlod of thie
    Act for the flssal par eadbg August    31, lgu.,
    beam to the entire rimed year, and then
    rhUbetxwufemedattdweditedtosu&fuud
    theSumofFouPxunAPeAT-             Dollme (44Qo,-
    000) for euth flseal rear thueafte~, uld a-
    agua~s~~ahied         on e buls of ouwl wath-
                     .
             "((2) Then shell be qtpkaprfetrdend
    alloctatml,     tmnefemed ad eredlted                                 to   a em-
    olalrtImllnthetFeuuPy,tobelrnamuthe
    lOttl.ldr
           Asr is
               uu~
                 tuwIr
                    e ua fo
                          d,’
                            rth e
                                p te g wr r e
    of provtding rob Irldntoterfng asslstanae to
    dependsnturddssti+uk ahadrehlntheauner
    as UIthOPlud  bJ seute 8l.u no. 36, Aats or
    the     Regulm         808sion,             Fort      -rbth     Legfmlattme,
    1939,       such    jwt           o     Ibe   ltl L    fen,    Five    BIuadnd
    ThouuaA Bollem f $1,!500,060)  as We lfieotire
    period oi thfe Aat fop the flea&   reu,  upd
    there       ehall      be    tmoefeored                aad    creditedto
    lushRand Oaellilllo~,IrlveHuadmdThauusd
    Dollars ($1,5oo,ow) for s8ah flseal you
    thopedtec,  s&id eaount to bs ppo~IRec? an                                    a
    buls of equal xtnthl~  lnat&llu¶lts.’

             'Seatlon 9,                  the
                          eloslng tm emrgeaay  alwse
    oi    ihmae     ~fll        le.
                      8, 4:th Legfslatwe, etetee
    thattheAotehallt@ke      lifeatandbe Ln force
    froaendaf%pthe     &t    of ltspassege.
    lubeeatfone?1) snd (21 of Bsotlon 2, Ati!%
    of thfs Act use the espnselan 'pariding ud
    rtiainlstedng rsrlst4uaee. . . . In the aan-
    MP am m~thoriseA In 8ewte Sill &o. 36, lots
    of    the    Rsgubr          Seesiaa,              FoHy-shth       bgisb-
    twe, 1939.' Senate8111 NO, 36,                                   Aeta OC the
    Portg-sixth Legielatwa, a6at8fas                                 among other
l?emrtsble      J..     8.   Humhls~n,     Page    3


       things, the followingprovlslonec
                    "*Sea. 5.      The   State    Deputaent   shall   be
       aharged vlth the adsdlstrstlon od the velfsra
      ectivlties of the Stete ee henlnsftez.provided.

                 ablnlstelr o r ltlIter v1R @**
                    .                         IWr r J,
                                                    l-s-
      =;&         . ; ~. a. ~boLtliii& VltIitbi Feileral
               marits Board, arested under Zlt1e.i of
      the SocIel 8ecturltt Aot euated by the 8eventy-
      fourth Congress ed apprweQ Au&t      14, 1935,-
      and axt~aaendmnts thereto.mb vith sw other



       of     Aot . . . . . . g. Establish
             that                            and pro-
                method 61 load e&WataWioq       8s $8
                lseble ~~IAEWOYI& lIIuaBsmrsomUa8
      artybe found aeaeesw for cm--        out lh an
      etxtntaiw.ltry the &lminist~tloa of this Act
      . ..*..        (uaAerscoreeun).
           "POP the state Dspartaent to put into op-
      enticua th ep r o g r a fo
                               m rlld to dependent child-
      ren aatlold to the blind, and to abtsla Fedwal
      rid for thew progmme as dlmated by Senate
      8113 lo. 3&, 4,gthLeglelrture,Regulee &selan,
      it WilZ be neaessarythat a St&e ilaa of Op-
      entlon be dref’ted.     Vhls plea ust lnolude the
      mAem of ellglblllty,the flee&k proaeAtwee,
      lnvestlgationsl~owdures, amidsn outline of
      z ~~~tatlal.aistawtioa          to be SolloweA by
                          To obtain P8dOZU1 did, this
      plan mist be &pro~ed by the &olel %awltj
      Bomd bef'me it wn be put into opentim, end
      sf'tersuah appmval, It will be nacess@ry t&t
      the Stete Departsenteaplo an5 taain proper
      personnel, and make fr0tU J isrestlgstl.oas     of
      rll mpplleatlonebefore s4 rssletume paymente
      wn be rde under either the progrsm for Ae-
      pentlentohlldren OF the p~oqglm~s  ior 8id to the
      blind.
           "1x18adltlM to the p~ovlmlons to Sanate
      Bill 3b, b&h b~,$iStit~~~,    we;r;l*P&Sai(JIL# ee
      qwte4 ebove, them      are 0uttiUU Qa ~~~       w-
      tiom of this Aiot aerkln speol?ia sdaU%istEStl~
      f~&$ow    tat must be performed b? ahe #MM* bc-
      p~rtaeatbefore the dependentohlldnacradbl~
Honorable J. S. brcBlsen, Psgs 4


    progrsw csn be put into @ewstlon. The Act
    also wntalnrr ths ?ol.lov~ provlslcms~
         *'sec. 34. Tim purpose of thle Aat le
    to lnsmte      a progrea of soalal seoarlt~
    snd to provide necwsssry sad prompt aselst-
    mae to the oltltens of this State vlxoare
    entitled to era11 thanselvesoi its pmvlslone.




              *'sea. 40. It la provided tht                           no peats
                                            sh8llbem6deto~aeeIly
                            bmaeflt or any depeadent
    and destitute 0hil.duatil the upl*tFon   af alaety
    (90  y) lfterthe effectivedate or nay ~evaate
    Act of cte that r~ be pused by the Legl*3~tmre
         I& Rfunds
                 lvaile+ble                  to be used for            the mamoe+



              "XOUM Bill Xo. 8, Aots of the 47th Legisle
                              aeIlaad8lgneAbytBe00velstoPon


                   The Aatapproprl8tedsndallcmted
    to the tBllaiAeslstan*e ?uai%*one-twel?thof
    4400,030, aontBly, I3egfaulau
                                Ml7 1‘ 194r; the Act
    ale0 approprletedsacIakloertsd to the WUdrens*
    Assletsace F&ad' one-twel?thcU ~1,5QO,OO3,mmth-
    lp baginning N6y 1, 1941. Goa6$derlq the fart8
    outUmtd          shove,       ve    re8peatNU.y            Vet      mr
    opinion         on the      follcwing          qu8st+3nst

         '1. Nay the Comptrollerof Fubllo Aaaounts
    and tb6 st.mto Treaeureri.medUtely honar wwzwats
    drosn s&art    the tBllad&elstswe Iruad'as are-
    sted by House Bill 8, Acts of the 4~:thLe lslature,
    Regular S6861011,for the ptmpoti of estabP 16Wng
    and setting up the sdmlnistntive nsohinnx7 asc-
    esury for the aid bo the bUnA pzyogmusif suf-
    fiolent         mnisa       d1170 in    this      bud?


              “2.     Bay      ths     Coetptrollw           al%i&s     AaIccwnts
    and the iitateTreaoure~  Lmmdl.ate4I.mawwmrukts
    dnwn  againlrt  the tChi.Mrsns~A88letfiMe Fund' 8e
Hanorable J. 3. IlWahlsQlt, Ps&e 5


        croatad by Xouse Bill Uo. 8,                    Acts   of   the
        Fortpseventh            Legislature,        Regular     Sesslou,
        for the ppose of estsbllshirrg;
                                     s.adeetting
        up sdmialstrstivemwhlas* asues-     for a
        pmgrua for eemndwt uhtldrsa I? stafllolent
        meaies axe la this fuad?
                "3.       Iby   the    Strate    2epw8aeat      of ?ubl.io
        Vel?sre mske payaents of asslataaoe grant0 to
        tb  needy blind sad megloat&   dopanda& &&la-
        rea prior to August 1, 19410
                “It la the         desire  of this Beputaent to
        begin    imodintr4            to estsbllsh sa ad&aletrs-
        tL*e o~utlon,        ta lpmews maesssry printad
        ?oras, to pPoml@o      ne6uuPy rul*s aad Pegu&-
        tltma for the efflaluat adnialstwt~oa of the
        Law providing 614 to the mody bliad u&d to
        nagleatrd dependent   ahtltbm.  An 4~1  opinlapr.
        on the qwetlata hemirtr subritted vi Lbe
        greatly  appreoletod,’
                The    flit      problem        vhleh   pwsonts      ltsolf   ia   aoauatbn
ulth tho questlottsyou hue                      esked   is vhather        subpsaugrsphs(1)
utd (2) of tiatton 0, &tlelo                      20 of HOUU WU. MO, 8, quoted by
you ia pour letterRR~ be amWmmd to be &p#nvb$z48tlmsof
money    TOP the       parpores       thonln       do8lgmted        oc vhmther     thq   mn-
lr aoastftute8llooetions or dwafa8tlona of wy     ta l 8peelfio
fund lnthetPemntry. Let us 6QnaldOP subpsrsgxwph(l)rslstiog
to aid to 8Be seedy blind, the &et pert of rhltsk ?aAs  a8 Sol-
lovet
                “+ * l        and there shall be tmnefemed smd
                  d lwh
        a r edito to               Fund the SUMof FOUP Euwbed
        Thowand Dollare (f4~0~93.QO) for ewh flsorl
        year bhereefter.      .
          ltetferml
                 thlaga era to k noted ia coaasctlanwith this
provision: (I) the vcmd “sppraalriate”   KS matiused1 instead the
dlxwetion 1s a-     in the future tease,    that ths aoaey   “dull
be tmmsfwrsd              smd aredlted ho suah ?nnd,” snd DO dimwtlaa                      la
asde by thsLsglsl.stu~eta t&m the smasy out of etwh fwxl la
ths tmsury.     (2) It la to bs noted that tkmre lr ao l-lrpitetlon
a8 to time La this cAmma. In eaaptlng to aonstrue 8hls pm-
tri~ion am an approppistioa we awt  bsar in mind Article VIII,
Seation b of the Tear Ooastltutioavh%~rhpmwldes, tn Parts
                     ‘6    l    l; aor Wl   my approp~iatioaof
        mmeyb emde                  toralo~~@~rtIm~ tbantvoyear8,
        * l t,”


                     A oinflarpwbl#ot                                      eorutnrotionwar                       kfontb
au reme        Coup            of    tuae             in    Plokle              ve Finley,                91 Tu.        484,   &4 l5.Y.
48$, vbmln   it wo oantonded t&t    “the lav vhieh oreated the of-
Pica of 8tenographoc fixed the aapeaeatioa   at Tuelve Slur&od
Dollann p8r annul, ~88 itself Isran l
                                    ppropriatiea." Chief Am-
tiO0 oab%O8               flm                    fOF       th0       UQUI't in             Wk8tPUiXQ               thta    8tatUtO    md
holding that               the           8-W8               aot8aa$Qn’QprlAtfoadeuhPedr
                     'ff AFti6J.Ol.Ol3OX tJ3eRevlred Stat-
        UtO8         -8             8A-i    ~POJfP~tiOSJ                        fOr     th0      pO)rraf
        Of th0            tiX’b8                 Of the 8tWO~phW8                                    Of    the
        OOUX’tS           Of    OiVil.
                                it 18 u1 UdtritOd
                                     WmS
        rpprop~ation. ~l'O18Mt~WWdtOia-
        dloate #At it -8  the -080     t0 FO8tl’iUt
        it8      OpOF8tiDa                  t0    bbs       t4W            Of     tU0      pm.
        ThenroFe,                   to      pPe8uw             the          the       Leglslatw6
        lrmmded   by Ohrt prcfvl~lon, not Qaly to fix
        th6 eabwy of the offfoe, bat ale0 to m&e
        LLI appz’ogli8ttiOn fOF it8 m-t,    i8 tQ
        preeuae that                      thelP         pfupeee             lfae      to      do that
        UhiGh th.               CCQOtltUti~                       toFbid8.                 Thi8 OUI-
        not be            m8lSm.4,                -88                th0        ]Lursarge            b0    80
        oleur         a8 to adrit                     o? a0 other                     aoa8trwtlon.'
          fn Dilb8  &fBlb~ V. %diOEb8, 140 8. w. (8d) 1109, the
TO%a8 arprrr, court dealmod unQenutitut1oaal the genePal ta%
nai0010n bill f~? t& 19eeon, in PU@~, u 8ktOd W jortlO0 Griti
at page lu.of
                     90     t& g~t~alnda,
                                 attempt      grant                                     ta
        or     dmato the 8kte
                            tax&    above de8aribed
        for a period of five yearn to the vartoun
        cow&tier of thlr 8trte pmvtded la the Act,
        ViOktO8 both th0 8pitit   ad   the lettOP   Of that
        part of Seetlaa 6 0S ArtlLle VIXX, aupra, vhioh
        pl’Qhlbit8 the ~@8thU'8   SPOHlw      8.n f&p-
        puwriatlon faira lwger term thrn tva -8.

                     *Plalatifi                  in     emor          ooaV4ado                that        evea
        if     thi8 a preprlatiaax-tmnUg fsr five ymx-8
        18     ilf    Vi0 L         tiOSl        Of’ the          tU0       m&F8’            T4POV181OXh           Of
        Sootian 6 ot hAlo                                   MXI of ow Corut~tutionas
        spplled to the five                                year       paaiad            taken         aa    a    who28,
        8tin          18    JWt           %I& Vids8tiOll                   Of     ?bU&dz WUJtftutfO&U3l
        3WQri81Oli              08        applied ttf               th0    firet              tU0     JrsaP8   Of
        the   Pivr           year period.                         xt    S6eH            to      bo    the   law   that
~oaomblo J. S. %wchlson, Page ?

        l-08’            p8X’iOd      th8U         tV0       3BU8,    lp & VO& Wia -
                                                                              8uoh
        tlon my             b8 upheld fOP th8 ftr8t tv0 m-8,                   ud
        would b6            fllopemtlve                  th6PeatteP. Pl&o   v.
        Flnloy, 91 Tex. 484, 44 a. li,4&J* 482.    It will
        be aokd tbtths a%lh Of k8VanmUW.d         fo Pi@8
        0. Plnley, 8upr8$ omtemphter that that eppiwprla-
        tlon -1    be m6dO '3.nuari8trlrableterm.       YO
        IntU~POt             th18       t0    Y8.Yl
                                                 t& tifULlp&WQpriati’Sl                                                   18
        aad6   for          UKW6      thAX&        tV0       78W8,            it        eara    be      enfomed
        for      the      first       tva     par8            if         it   appear8            that        th6
        LogldAtw8 unhubtedly batemded 8uob lppropria-
        tioa to o p a nte
                        for two y e a rngaMleo8
                                        n,      of
        Weth o r          o r no t it a o ulddo lo                            tb r ~fter .                  We
        thiak t&t                 thi8 ?Ub UtSWt aid thf0 mmrfa-
        tion, boaawe                 vhea all of tbm pmvlrlcnu of thlr
        4ot am WXISid*rud    togetheP,    we oeanot                                                  cay     that
        the L*gir~tuse    WQuhf undoubtmlly      hwe                                                 pr88e4     it
        to OpOMte f6P tW0 re8P8        wr   inrtO8d                                                  of    five
        yeara          a8   movid64           by      tha         hat.

                    m0      Oorri88Lap              0s       Arspealo              fa    tab0    m0a.e             0fm0        or   8kte
0rTexu           v. AwWlnaOOmt~I                          not~tr8vertM,llWwl8e                                                   rtmek
downa8          taLOW8t~t\3aioMl                    ikruk    ill&llo. &I, hots of                                     th8         &thkg-
181&UIW          ash           @Out&t        to     I#lit           8oIk            t8%@8        to       OUtdS            &8t       hw
COWhi            to      n-0                 tbr            fO*     we              108r        Of SW-8                    dor      t0
large gumhares Of laml in tbmo                                            aomtle8               W  the  Febr4l                    Oarem-
wnt,          -88            VfOktiVO     Of                 tb&t         pxlar281m              Of 8OOtim                 6     Of &-
tlele YXU of                the bnetftutton                         Vhf&h inhibit8 a frglelatlvolp-
p~~rti8nfa~alomgortha                                              ?&etm    (O)re8n,"




             lbtlll direUO8fn# the ‘J$w8tlon u to
        vhether thlr Act VfObtO8  lh6tl0n 6 o? Art1010
        VIII of OUP state teautmlt1oa, we arm of the
        opinionthat,  even Xi it    should bo held that
        8Uob OS%MtitUti'BS@&jWVi8iCXl     -lie8  t0 th0
&x&oMb%8       3.     8.        hmhi8oII,      p-0   8




vhlch deOkrO8 that "th8re 8ba%t be tnn8iermd and credited
to 8U8h fW.$dth8 sUPLOf Four &%&red fh5WUkd DUllUbl'8  (+400,-
000) for eaoh iSma par theroritd@      Ray not tw aoastrued
to be an appropriation,b8Cau8e to do 60 VOuld be a ViolAtion
of Sootinn 6 OP Artielr VIII oi the Texas Corutitutlonin
that it i8 XWt limit@d t0 tU0 (2) YOWe’B.


            It 18 true th8t th8 flwt portion of rubywapaph (1)
la limitedto    tins m3 0a not to oonfliot         slth 8eQtlcuab of Ar-
tioh    nrI  Of tha COll8titUtiCUX,     yeti 0th.P  diffitultl.8pP.8~t
th8U8dWl8    if ve attempt to       em8  PU8 a8 an appPoprtitic+n  thf8
ffP8t   plmg~a#i of 8ub&mz'a@'aph       91) vhioh read81
               "1phere8hall b8 upproprfated and alloceted,
         tmnsterrad,   end Oredlltrdto a 8pOOb1    fvnd ln
         ths fP8&8LIUCJ,t0 be -        U the 'BlindA88i8t-
         ume Rutd' for the purpoee of pmvidfng end
         admlnl8tsxbg   afm~etmo*totha      bllad inthe
         UiUMP   ~UthWfSed by pkrruk Rill ROi 3& &+t+
         of the Re~u&ar beasion, 46th kgirlatum, 193Q,
         ruoh put of Paur limdredSWur8nd DclXar8,
         ($400,000)a8 the effective pe&ti of thlm Aut
         SOPtlw flmal pap .a&-J yg@t                              21; ~!a$l#
         bearntctthe entire fro                             l                .



           'hvarna  to 8en8te Blll fo. se, A8t8 af the 46tb LeR-
lalatura,xvfwPe4tQ lntbew~quetad~B:oa,                 will&
la 8eotlon   37a thenef the follfnrlngr
                “It        t8    pP0Vid.d     ttrstt%hO   tcr    :8&tU’O,             Out
         o fa ny m ne~~
                      l&aoatedto        rid Lts S-YW-
         propP2ate ON       of mmey 8ufrloient tcp
         aid Uld a88i8tUUM t0 m          oit:Bmr, Of
                                                   T"&Mb8
         an& for the Pendulng of ether eePvl.e*B     a8 pro-
         Vfdd     fOP ia t&8 &t.     Xt ir fwthm pravlded
         that,ou8ofuld         0md,theLe@rlatttmma~
         appmp~~nte WXi#2F8 to be UMd for the ptrpo8U8
         of   admfnf8tex’~    thf8 Act:
Thi8     pP0vi8ion          would keem to fndfoate               that tbo              ~f8~tUl’O     ia-
tsnded      6epamte          appropriationafo be                mule   for       (1
                                                                                  7     fpbut8     OS u-
8irtanseand           (2)        cdmlnl8tlrlrtlve
                                              expuwe8. You bare quoted ln
your letter, bsgtloa 40 of Ssrute Bill lo, %, vhlsh pmviderl
                "? u t that nu grants of aid and anrirt-
         awe 8heiilbe mdo                   to erq needy blfnd perma
          or    to??     th8    benefit          of     any    depsad.xlt        uld    desltt-
          tute child until the explmtfon of ninety  (90)
          day8 aftsr the @Pfeattvs dat8 sf any Wv8nue
          Act OF Acts that may be passed by the &e&e-
          .laturcrprklng funds ChvaLlablsto be used for
           tha purpaeeProf &wsltfng ouch al4 and asslrst-
           amJ~.*
Thla p~o~lrlan 18 a Olw             q8inat
                        prohibtbition        tha 188ura40 Of
Uy WU'PUltB fOP SOtUd @'Ult8 Of S8018toZLCOt0 IlOw   bltnsl Uid
to    de8titutr           ohildrua u&L% ntne                          (9)       ddl78   d%@)F        &Iy   1,    th8
8ffUUtiVO          d&S      Cl? &tl8e B!.ll b. 3                          thS AOt vhiC!hpPoVid88 POV+-
LLUe8     for 8Wh aid. It88WU! Ma&blB        t0 SUPpOW   tfLat  th0 kg-
i8bttm   intspded tb   l&l&J   (90)   &ly dOty   t0 &Y8     the Stat0
D8parturrt Of Public UOlfW6 time to ret up it8 sdrinl8tlrrtlve
rrsohlnwy, and oomequa&ly ye do wt        baliwe    that thir   8eotlon
18 q   pmhllritlori &@&%8t th9 S~CdftUI’S Of noXL4yfbP 8&!&X18-

                                                                                                                       20
                                              l8 llot      df8tiaguid            b&%f8~           f’KW!O   VhtOh       U$
be U8ti for -BtlPitiV*              0~903l808 U&d thO88 Vhi0h Uy   b8 wed
fOP      MtMi      @UntS  Of t88ittUiCO.    a th0 a 8MOO Of 8Uob d.rigna-
tlrm, if         th8 flrrt part of 8ubpmqpapk     (1P , quoted aboVe, were
to be ometrued a8 en applropriation, it    vould authorice the ex-
patditurs of all a? the mcney thsroln provided prier ,to:July
31, 1941, fOW -8tlWtiVO     rp*a8+8     Ml&y.  %f, do Dot b&W’#
t&t       th0    kgi8bltUlW               Carild        hAV0     iatd.d          t&t      r;ll     Of tb        1101L4J8
allouted to th28 fu?M prior to July 31, 191, &ould be dl-
verted to e&R2xk28tirttve
                        UponHI, so&uqual%tiyve do not be-
12~0 that the fiort part 8f su@famgm*   (l), quoted above,
my be 08Mtrued  a8 mi lppPopP2at2o3t
                                   for any puP&W8..
                  uo bausve that the effeot&ad mp?38e of 8a2d oub
pW&@‘aph           (1)     f#    the      88B8        OI   tkd      Of      &   8iriuP      8t8tUtOw            PEW-
Vi8iOl¶        Whhh Wa8 OOZl8tl'Ucrd
                                  by SudgO #o~fHXbXl iI&&&8Oa                                                   V.
Fer(pl;~o!a, 55 &. X.                  (2d)     153 in the follwlal: l-e1
                   ‘As 8UOh alloaationVe tbfnlrit h8.dthe



                                                                                                     .
          of polil?y6nd a dlrwtion to the Cltatoweas-
          "pep that the fund v&s not ts be 2nva4sd for
           wpc-iearothsr thao thoes MEWd ti the 4U'%t@l*.'
          PUndemcmrtrq o'W8)
Honorable J.    8.   Hurahlwa,     Pqo   10


          It is our OPinion, the~'Ofos'e,   t&t PO part of sub-
porsgmph (l), Seatlon 2, Artiale 20 of House Bill l!Jo.    8 cm-
stltutss UL s~roprlotian vhfah vould      authorixs the Comptroller
of Public Aaaounts to ls~ue varrsnts against tha fund thssreu
providsd.
             Subpsrsgrsph(2), Seatian 2, Article      20, House Bill
go.    a. vhiab mfsn       to the “ahildren*masslstsnae fund" is
vrftteiu in Itdenttaal      langusge to lihstused in subpwsgrsph (1)
80 that  the   uime    nasenfng   aw3 authoritier apply thsrsto. Us
snsver your ssaomd questian, thsrsfore,In the negative.
              As  lndlaatedabove, Seation 40 of Ssnate Bill 310.36,
Aats   of the lbth Legislature     mohlbits ths payment of my assist-
anas gmntstonee4y          blindmd&s~~tahildnnMt~anLnet~
(90) days after the sfioativs       dats of ths rsvsnus Aat.     For this
reason,    unl.88   this prerlsien  is amanded or repsslsd, ths Ststs
Department      of Publla Yslfars my not msks pajrPmt8 of lsslstaaos
grants     o newly blind snd asglsatsd dswt            ohlldrm prior to
nfnety     PO) days frcm Nay 1, 1911. Wamante msv, hov~ror          bs
issued against the bled uslstanas nurd curdm              ahildrsn~sas-
~18tanoe    fund for payments of 8xpenme8    for setting    up the ad-
mln@tratire smahlnsry ta admlaister thee0 aids as soon as money
18   approprlatad from     the88   funds for such a purpoti.
         Wa aught add in alosfng that we believe It arch ufer
to aormtPue anj &oubts thare might bs as towhsthw mttbparagnphn
(1) and (2) aeamtltuteappraprlationmsgainst suah a oonstmatlm
beasuee ths Lsgislsturs %a nou in session    and msy easily provide
appeoprlats appmpriatlens.   It the LO&B~tUl-B     aheuld OajaUrn
vlthout vlchg swh appreprlattom and the*eaftsr ow courts
sh o ulddeolde 2p laoordanoewith our ooaolu~iensIn this oplnlon
it would NQU~~B a spoolal    session    Of th4 Le~lBlaturB to make
ayalJ,able the moneysneaessary     to provide  aid to the destltde
ahlldren sad thsnsody b&ad.

         ROVED MAY 27, 1941                         Yours very truly



       FIRS':AS5lS'.=ANT
       ATTORNM GENERAL
                                                           Walter 1. lSoch
                                                                A8BlBted